 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MARGARET PILLON,
                                                  NO. 1:19-CV-3042-TOR
 8                              Plaintiff,
                                                  ORDER ADOPTING STIPULATED
 9          v.                                    PROTECTIVE ORDER

10    KLICKITAT COUNTY HEALTH
      DEPARTMENT, CARLA DIONNE,
11    and KLICKITAT COUNTY,

12                              Defendants.

13         BEFORE THE COURT is the Parties’ Stipulated Motion for Protective

14   Order (ECF No. 19). The Court has reviewed the file and stipulation, and is fully

15   informed. For good cause shown, the Court accepts the Parties’ Stipulation.

16   ACCORDINGLY, IT IS HEREBY ORDERED:

17         1. The Parties’ Stipulated Motion for Protective Order (ECF No. 19) is

18            hereby ADOPTED as the Court’s Order.

19         2. Pursuant to the Parties’ Stipulation and Fed. R. Evid. 502(d), the

20            production of any documents in this proceeding shall not, for the



        ORDER ADOPTING STIPULATED PROTECTIVE ORDER ~ 1
 1            purposes of this proceeding or any other proceeding in any other court,

 2            constitute a waiver by the producing party of any privilege applicable to

 3            those documents, including the attorney-client privilege, attorney work-

 4            product protection, or any other privilege or protection recognized by

 5            law.

 6         The District Court Executive is directed to enter this Order and furnish

 7   copies to counsel.

 8         DATED October 30, 2019.

 9

10                                  THOMAS O. RICE
                             Chief United States District Judge
11

12

13

14

15

16

17

18

19

20




        ORDER ADOPTING STIPULATED PROTECTIVE ORDER ~ 2
